—Appeal from a judgment of the County Court of Schenectady County (Scarano, Jr., J.), rendered January 10, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted in October 1994, upon her plea of guilty of the crime of arson in the fourth degree, and was sentenced to a term of six months in jail and five years’ proba*809tion. Defendant was subsequently found to have violated the terms of her probation when she absconded from a residential psychiatric treatment program and failed to keep scheduled appointments with her probation officer. As a result, defendant’s probation was revoked and she was sentenced to a prison term of 1 to 3 years.
Defendant appeals, contending that County Court erred by failing to order an updated presentence report prior to imposing the term of imprisonment. We disagree. Whether to obtain an updated presentence report prior to resentencing lies within the discretion of the sentencing court (see, People v Kuey, 83 NY2d 278, 282). County Court did not abuse its discretion here where neither defendant nor her attorney requested an updated presentence report and where the original report was less than three months old and had been supplemented by more recent information from defendant’s probation officer (see, People v Moon, 225 AD2d 826, 827-828, lv denied 88 NY2d 939). Given defendant’s admitted failure to abide by the conditions of her probation, we find no reason to disturb the sentence imposed by County Court.
Mikoll, J. P., Mercure, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.